Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-11 remain in the application as withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 5, the “dark ring” is not properly descriptive because it is not seen where there is a “ring” but instead it appears to be only a dark layer as it does not form an entire ring.  Only a small arc of the ring is in the wood component of the invention not an entire ring.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Harney (US 2008,0005664).  Harney discloses a fastening structure comprising a wood component (32), a to-be-fastened component (12, 14) and, a screw (36, 56, 66) including a head (38) and a threaded shaft (38).  The screw is disclosed to have a nominal diameter of between 1/16 - 1/2 inches (1.587- 12.7mm) which is inclusive of the claimed range and, a length of 1/2 - 5.0 inches (12.7 - 127mm) which would include at least some intermediate portion of the thread between 1 mm to 15 mm from a contact surface of the wood component and the to-be-fastened component.  Applying a diameter difference between the range of the head diameter minus the range of the shank diameter would yield an area of the underside of the head (A=π(head diameter2 – shank diameter2)) which would include a contact surface area of less than 100mm2.  The corrugations and the fastener holes in the siding read as projections.  The screw comprises a head portion (38) and, a shaft portion with a male screw thread portion (44) and a cylindrical non-threaded portion (42) between the head portion and the shaft portion.  The cylindrical portion has a length longer than a length of the to-be-fastened component (end of p.[0018]).
Harney is not specific with regard to the wood component other than is being a wall sheathing.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use a plywood sheathing since such is well known in the art for economically providing adequate strength.  A specific gravity of plywood sheathing is 0.57 which is within the claimed range (in fact nearly all wood is within the claimed range).  Between the laminates of plywood would be dark rings.
Harvey is also not specific as to the distance between a to-be-pressed surface by the fastener and the contact surface to be less than 2mm but, does disclose the to-be-fastened component to be siding.  According to the American Society of Testing and Materials siding required to have a thickness of at least .035 inches (.9mm) which is within the claimed range.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have the thickness of the to-be-fastened component to be within the claimed range depending the design consideration for the siding.

Response to Remarks
The indefiniteness rejection of claim 2 has been withdrawn as result of the amendment.

Applicant argues the indefiniteness rejection of claim 5 contending the rings are naturally occurring rings found in wood.  In response, the examiner does not dispute there being rings formed in wood but, the disclosed wood component does not include the ring.  A ring is defined a circular object and what is disclosed in the wood component is not a circle but, is only an arc of the circle.  

Applicant argues the obviousness rejection over Harney.  Applicant argues that Harney does not disclose an intermediate portion of the effective screw portion and the contact surface between the wood component and to-be-fastened component to be between 1 to 15mm because the rejection does not take into account the “nail hems” and the drawing in Harney are not to scale.  In response, the examiner disagrees because the “nail hems” are not relevant.  The “nail hems” would define a thickness of the to-be-fastened component which is not relevant to a dimension between an intermediate portion of the effective screw portion and the contact surface between the wood component and to-be-fastened component.  Harney discloses a fastener with an overall length of between 12.7 to 127mm which provides a relative scale for the components, and the screw includes a non-threaded portion (42) which reaches onto the wood component in order for the slots in the siding to not engage with the threads (p.[0006], [0020] and Fig. 3) such that taken in consideration of the relative size of the fastener would inherently leave between 1 to 15mm between an intermediate thread portion and the contact surface.  It should further be recognized that “intermediate portion” is broad to only require any portion of the screw thread which is in the wood component so, based on the scale provided by the screw length, there would be at least one portion of the screw thread within the wood component which is within 1 to 15mm of the contact surface.

Applicant also argues the claims define over Harney because the instant invention is directed to a fastening structure for fastening a to-be-fastened component to a wood component such that it is not for moving laterally relative to the wood component whereas Harney intends the to-be-fastened component to able to move laterally relative to the wood component with the screw within the slots.  In response the examiner agrees with applicant’s understanding of Harney but, just because the to-be-fastened component can move relative to the wood component does not mean it’s not fastened.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Indeed, in Harney the to-be-fastened component is fastened to the wood component regardless of it being able to move laterally.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FLEMMING SAETHER/Primary Examiner, Art Unit 3677